People v Gudino (2015 NY Slip Op 08965)





People v Gudino


2015 NY Slip Op 08965


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Friedman, Saxe, Gische, JJ.


16338 4330/10

[*1] The People of the State of New York, Respondent,
vJorge Gudino, Defendant-Appellant


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered April 11, 2014, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act Correction Law art 6-C), unanimously affirmed, without costs.
Initially, we reject the People's argument that, because defendant has been deported, we should decline to hear his appeal (see People v Edwards, 117 AD3d 418 [1st Dept 2014]).
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the guidelines, or did not
warrant a downward departure under the totality of the circumstances, including the egregiousness of the underlying sex crime against a child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK